DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-15 are pending
Claim(s) 1-15 are rejected.
Priority
Foreign priority:
Acknowledgment is made of applicant’s claim for foreign priority to application no. DE10 2019 120 633.2 filled on 07/31/2019. The certified copy has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 and 04/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings were received on 07/29/2020. These drawings are acceptable for the examination purpose.




Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required. The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:
	Please see the following paragraphs of the specification; for convenience please refer to the US publication No. US20210032848A1 of the application:
¶12: “the working device is moved to and from between a starting position and an end position.”
¶24: “in the learning mode, the control additionally stores the actuator positions not classified as a characteristic point for every trajectory at those times that correspond to the times of the detected characteristic points of the other trajectories. In addition to the characteristic points recognized for a trajectory, this actuator position is additionally stored for every time at which a characteristic point was recognized for one of the other trajectories even though it is here not a characteristic point for the trajectory observed. It is thereby achieved that the times of the actuator positions of a trajectory stored in total correspond to the characteristic actuator positions of the remaining trajectories stored in total.”
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim recites:
	“A method for an automatic movement of a working device, wherein the working device comprises a control and at least two components that are each movable independently of one another by means of an actuator controllable by the control; wherein the control has a learning mode and a work through mode; and wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator in the work through mode, 
	wherein 
	the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator taking place during the automatic movement of the working device in the work through mode on the basis of these data and with at least one parameter of the automatic movement of the working device being able to be set by an operator.” 
	Claim describes that “two components that are each movable independently of one another by means of an actuator,” “individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator,” and “wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator in the work through mode” such that two different components are moved using only one actuator where the working device travels from one place to another place by corresponding control of that “one actuator”.
	However, the specification doesn’t describe how two components are moved using one actuator only. 
	Specification describes in ¶46-¶47 describes, the movement of different components are controlled by different actuators. 
See ¶46: “The different components (that also include the slewable superstructure 3 in the following) can move independently of one another by means of different actuators.
See ¶47: “The total movement of the working device 1 is here composed of the individual movements of the components 2-7 moved by the different actuators.”
	One of the ordinary skilled in the art, based on the description in the specification, will not understand that two different components are moved using only one actuator. One of the ordinary skilled in the art, based on the description in the specification, will understand that two different components are moved using different (i.e.; more than one actuators).
	Appropriate correction is required.



Claim 12:
	Claim recites:
	“A method in accordance with claim 3, wherein a trajectory optimum in time is calculated on the basis of the detected actuator positions and speeds, said trajectory being worked through automatically in the work through mode, with the possible paths detected for every actuator in the learning mode not being adapted, with the speed of every actuator being scaled at every sampling step, with only a single scaling factor being used for the scaling at every sampling step, and with physical restrictions of the actuators and/or the components such as maximum speeds of the actuators, maximum accelerations of the actuators, a maximum jerk of one or more actuators, and/or a maximum conveying amount of a pump being taken into account in the calculation of the trajectory optimum in time.” 
	
	However, the specification doesn’t provide any clear support for the following:
“with the possible paths detected for every actuator in the learning mode not being adapted” (Note: also see the 35 USC 112(b) section below)
“with physical restrictions of the actuators and/or the components such as” “a maximum jerk of one or more actuators” “being taken into account in the calculation of the trajectory optimum in time”
	Specification doesn’t provide any description of any of the a) and b) above. 

	One of the ordinary skilled in the art, based on the description in the specification, will not understand that “trajectory being worked through automatically in the work through mode” “with the possible paths detected for every actuator in the learning mode not being adapted” and “with physical restrictions of the actuators and/or the components such as” “a maximum jerk of one or more actuators” “being taken into account in the calculation of the trajectory optimum in time”
	Appropriate correction is required.
	

Claims 2-15:
	Based on their dependencies in claim 1, claims 2+15 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations:
Claim 1:
	Claim 1 recites:
	“A method for an automatic movement of a working device, wherein the working device comprises a control and at least two components that are each movable independently of one another by means of an actuator controllable by the control; wherein the control has a learning mode and a work through mode; and wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator in the work through mode, 
	wherein 
	the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator taking place during the automatic movement of the working device in the work through mode on the basis of these data and with at least one parameter of the automatic movement of the working device being able to be set by an operator.” 
	There are the following deficiencies in the claim limitations:
There is insufficient antecedent basis for the limitation “these data” in the claim.
For the examination purpose the above described limitation is construed as, “ the data”.
Claim describes that “two components that are each movable independently of one another by means of an actuator,” “individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator,” and “wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator in the work through mode” such that two different components are moved using only one actuator where the working device travels from one place to another place by corresponding control of that “one actuator”. 
From the description of the specification it’s not clear, how two different components are moved using only one actuator.
Specification describes in ¶46-¶47 describes, the movement of different components are controlled by different actuators.
See ¶46: “The different components (that also include the slewable superstructure 3 in the following) can move independently of one another by means of different actuators.
See ¶47: “The total movement of the working device 1 is here composed of the individual movements of the components 2-7 moved by the different actuators.”
For the examination purpose the above described limitation is construed as: 
“two components that are each movable independently of one another by means of  actuators”
“wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the  actuators in the work through mode”
“individual movements of the components during a movement of the working device in the learning mode, with the control of the actuators ”

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim recites, “wherein the control has a learning mode and a work through mode; and wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator in the work through mode, wherein the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator taking place during the automatic movement of the working device in the work through mode on the basis of these data and with at least one parameter of the automatic movement of the working device being able to be set by an operator.”
These limitations describes that there are two distinct operation modes that are “a learning mode” and “a work through mode,” where in the “work through mode,” “the working device is traveled automatically from a first position into a second position by a corresponding control of the actuator,” and in the “learning mode,” “the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode.”
However, the claim goes on to recite “wherein the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, with the control of the actuator taking place during the automatic movement of the working device in the work through mode on the basis of these data and with at least one parameter of the automatic movement of the working device being able to be set by an operator,” such that in the learning mode the control detects and stores data “with the control of the actuator taking place during the automatic movement of the working device in the work through mode on the basis of these data.”
It’s not clear if the “a learning mode” is different than the “work through mode,” then how in the learning mode, the data collection and storing is performed “during the automatic movement of the working device in the work through mode on the basis of these data.”
Further it’s not clear what it meant by “with at least one parameter of the automatic movement of the working device being able to be set by an operator.” It’s not clear if learning mode or work through mode is performed “with at least one parameter of the automatic movement of the working device.” Further the phrase “at least one parameter of the automatic movement of the working device being able to be set by an operator” includes grammatical error that makes the limitations as described in c) i. unclear.
Applicant’s specification describes that the operator can switch over between learning mode and work through mode. First in the learning mode, data collection is performed, and then in the work through mode (i.e.; not in leaning mode), those data are used to perform control of the actuators in the automatic movement of the working device with a parameter, where the parameter can be set by an operator.
See ¶9: “in the learning mode the control detects data relating to the individual movements of the components during the performance of a movement of the working device and stores them under certain criteria. The control of the actuators in the automatic movement of the working device in the work through mode then takes place on the basis of these data, with at least one parameter of the automatic movement of the working device being able to be changed or set by the operator of the working device to influence it.”
For the examination purpose the above described limitation is construed as:
“wherein the control has a learning mode and a work through mode; and 
wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the  actuators in the work through mode, 
wherein the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, 
and  in the work through mode, the control of the actuators  takes place during the automatic movement of the working device  on the basis of  the data and with at least one parameter of the automatic movement of the working device  that can be set by an operator.”
	For the examination purpose, claim 1 is construed as,
	“A method for an automatic movement of a working device, wherein the working device comprises a control and at least two components that are each movable independently of one another by means of  actuators controllable by the control; 
	wherein the control has a learning mode and a work through mode; and 
	wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the  actuators in the work through mode, 
	wherein the control detects and stores data relating to individual movements of the components during a movement of the working device in the learning mode, and
	 the control of the  actuators takes place during the automatic movement of the working device  on the basis of  the data and with at least one parameter of the automatic movement of the working device  that can be set by an operator.”
	Appropriate correction is required.

Claim 2:
	Claim 2 recites:
	“A method in accordance with claim 1, wherein the parameter is a maximum or minimum speed of one or more actuators, a minimum energy input, a shortest or fastest distance or a distance optimized using other criteria or a position, including a starting or end position, of the working device.” 
There is insufficient antecedent basis for the limitations “A method” and “one or more actuators” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim recites “the parameter is a maximum or minimum speed of one or more actuators, a minimum energy input, a shortest or fastest distance or a distance optimized using other criteria or a position, including a starting or end position, of the working device” such that a list of items are described as the parameter. However, the use of punctuation makes this phrase unclear, and further it’s not clear if all of those items in the list in combination together makes the parameter, or the parameter can be any one or more of those items.
It’s not clear what it meant by “other criteria.”
Applicant’s specification describes, the parameters include, “the minimum energy input, a small processing time, a shortest distance, or a small deviation from the taught trajectories 10, 12, 14”
See ¶75: “Examples for variable parameters include the minimum energy input, a small processing time, a shortest distance, or a small deviation from the taught trajectories 10, 12, 14. Restrictions that result from the existing infrastructure can also ideally be taken into account. It is additionally advantageously possible to suitably shift the take-up and/or unloading position if necessary. Provision can also be made for this purpose that an offset parameter can be fixed by which the start and/or end position of the movement is shifted automatically in each workstep.” 
	For the examination purpose, claim 2 is construed as:
	“[[A]] The method in accordance with claim 1, wherein the parameter  includes at least one of a maximum speed or minimum speed of one or more actuators of the actuators, a minimum energy input of the working device, or a distance of the working device, wherein the distance can be a shortest distance,  a fastest distance, or an optimized distance that is optimized using  a criteria or a position, wherein the position including a starting position or an end position.
	Appropriate correction is required.

Claim 3:
	Claim 3 recites: 
	“A method in accordance with claim 2, wherein the control detects trajectories of the actuators at discrete time intervals in the learning mode, with the detected data comprising instantaneous positions, including instantaneous speeds of the actuators.”

There is insufficient antecedent basis for the limitations “A method” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “the control detects trajectories” “with the detected data comprising instantaneous positions, including instantaneous speeds of the actuators.” Claim recites detecting trajectories comprising instantaneous positions, including instantaneous speeds of the actuators. It’s not clear if instantaneous speeds of the actuators are included in instantaneous positions, or trajectory is detected using both of the instantaneous positions and instantaneous speeds.
Applicant’s specification describes, trajectories are detected with the detected data comprising the instantaneous positions and optionally the instantaneous speeds of the actuators
See ¶18: “Provision is made in a further embodiment that the control detects the trajectories of the actuators at discrete time intervals in the learning mode, with the detected data comprising the instantaneous positions and optionally the instantaneous speeds of the actuators. The increment of the temporal discretization here determines the accuracy of the detection of the trajectories and the data volume arising in this process. At each discrete time step, the trajectories are evaluated and the instantaneous position and the instantaneous speed of the actuators are detected. A trajectory thus results for every actuator contributing to the recorded movement of the working device that represents the progression of the actuator position or disposition in dependence on time. A corresponding sensor system is optionally provided for this purpose to measure these data and to provide them to the control.” 
	For the examination purpose, claim 3 is construed as:
	“[[A]] The method in accordance with claim 2, wherein the control detects trajectories of the actuators at discrete time intervals in the learning mode with the detected data comprising instantaneous positions and optionally instantaneous speeds of the actuators.”
	Appropriate correction is required.



Claim 4:
	Claim 4 recites: 
	“A method in accordance with claim 3, wherein the control stores instantaneous actuator positions as characteristic points for every trajectory, with the characteristic points comprising the actuator positions at starting and/or at ending of an actuator movement and with the control classifying an instantaneous actuator position at a specific time as a characteristic point if at least one condition with respect to the instantaneous actuator speed is satisfied.”

There is insufficient antecedent basis for the limitations “A method,” “instantaneous actuator positions,” “every trajectory,” “the actuator positions,” “an instantaneous actuator position,” “a characteristic point,” “the instantaneous actuator speed” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by the limitations of the claim. There are numerous grammatical errors makes the claim unclear. Thus the exact meaning of the claim limitations cannot be determined.
Applicant’s specification describes:
See ¶19: “actuator positions as characteristic points for every trajectory detected in the learning mode, with the control optionally classifying an instantaneous actuator position at a specific point in time as a characteristic point if at least one condition with respect to the instantaneous actuator speed is satisfied. Characteristic points are actuator positions distinguished from other actuator positions (“points”). The characteristic points include the actuator positions at the start and/or at the end of an actuator movement, that is those actuator positions of a trajectory that characterize the movement routines of the associated actuator.” 
	For the examination purpose, claim 4 is construed as:
	“[[A]] The method in accordance with claim 3, wherein the control stores the instantaneous  positions of the actuators as characteristic points for every trajectory of the trajectories, and with the control, classifying an instantaneous position of the instantaneous positions of an actuator of the actuators at a specific time as a characteristic point of the characteristic points if at least one condition with respect to the instantaneous speeds of the actuators is satisfied, wherein  the characteristic points  include  positions of the actuators at start  and/or at end  of an actuator movement  .”
	Appropriate correction is required.



Claim 5:
	Claim 5 recites: 
	“A method in accordance with claim 4, wherein the condition is satisfied when the instantaneous speed of the actuator exceeds a first threshold value at the start of an actuator movement or falls below it at the end of an actuator movement and/or if the sign of the instantaneous speed of the actuator changes.”

There is insufficient antecedent basis for the limitations “A method,” “the instantaneous speed of the actuator,” “an actuator movement,” “it,” “the sign,” “the actuator” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant’s specification describes:
See ¶22: “the condition is satisfied when the instantaneous speed of the actuator exceeds a first threshold value at the start of an actuator movement or falls below it at the end of an actuator movement and/or if the sign of the instantaneous speed of the actuator changes. The first threshold value can be composed of a plurality of parameters that take account of different aspects such as a hysteresis value. The threshold value or one or more of the parameters entering into the threshold value can be settable by the operator. The detection of the trajectories can thereby be adapted to the current conditions or demands.” 
	For the examination purpose, claim 5 is construed as:
	“[[A]] The method in accordance with claim 4, wherein the condition is satisfied when [[the]] an instantaneous speed of the instantaneous speeds of [[the]] an actuator of the actuators exceeds a first threshold value at the start of [[an]] the actuator movement or falls below  the first threshold at the end of [[an]] the actuator movement and/or if the sign of the instantaneous speed of the instantaneous speeds of the actuator of the actuators changes.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites: 
	“A method in accordance with claim 5, wherein the control only stores those characteristic points whose distance from a directly preceding and/or following characteristic point exceeds a second threshold value.”

There is insufficient antecedent basis for the limitations “A method,” “characteristic points,” “it,” “characteristic points” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant’s specification describes:
See ¶23: “that the control only stores those characteristic points whose distance from a directly preceding and/or following characteristic point exceeds a second threshold value. The distance observed is in particular a position distance.” 
	For the examination purpose, claim 6 is construed as:
	“[[A]] The method in accordance with claim 5, wherein the control only stores  a first group of characteristic points of the characteristic points whose  distances from a directly preceding and/or following characteristic point of the characteristic points  exceed a second threshold value.”
	Appropriate correction is required.

Claim 7:
	Claim 7 recites: 
	“A method in accordance with claim 6, wherein, in the learning mode, the control additionally stores the actuator positions not classified as a characteristic point for every trajectory at those times that correspond to the times of the detected characteristic points of the other trajectories so that the times of the actuator positions of one trajectory stored overall correspond to the times of the characteristic actuator positions of the remaining trajectories stored overall.”

There is insufficient antecedent basis for the limitations “A method,” “the actuator positions,” “a characteristic point,” “every trajectory,” “the other trajectories,” “the actuator positions,” “the remaining trajectories,” “those times,” “the times” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are written with numerous grammatical errors such that the meaning of claim limitations cannot be determined. 
The limitation “so that the times of the actuator positions of one trajectory stored overall correspond to the times of the characteristic actuator positions of the remaining trajectories stored overall” is unclear and includes numerous grammatical error. It’s not clear what it meant by “stored overall” and “stored overall” means in the claim. Since the claim language is erroneous and unclear, it cannot be determined what part of the specification includes the limitations that were meant to be claimed by this claim.
Applicant’s specification describes:
See ¶24: “the control additionally stores the actuator positions not classified as a characteristic point for every trajectory at those times that correspond to the times of the detected characteristic points of the other trajectories. In addition to the characteristic points recognized for a trajectory, this actuator position is additionally stored for every time at which a characteristic point was recognized for one of the other trajectories even though it is here not a characteristic point for the trajectory observed. It is thereby achieved that the times of the actuator positions of a trajectory stored in total correspond to the characteristic actuator positions of the remaining trajectories stored in total. The additionally stored points can also be called synchronization points.” 
	For the examination purpose, a part of the claim 7, “so that the times of the actuator positions of one trajectory stored overall correspond to the times of the characteristic actuator positions of the remaining trajectories stored overall,” cannot be construed as it contains numerous grammatical error due to translation from foreign language, and thus it cannot be determined what is claimed by this part of the claim.
	For the examination purpose, in broadest reasonable interpretation, the first part of the claim is construed as:
	“[[A]] The method in accordance with claim 6, wherein, in the learning mode, the control additionally stores the  positions of the actuators not classified as a characteristic point of the characteristic points for every trajectory of the trajectories at those times that correspond to [[the]] times of [[the]] detected characteristic points of [[the]] other trajectories of the trajectories .”
	Examiner notes that, if applicant is willing to maintain the deleted limitation “so that the times of the actuator positions of one trajectory stored overall correspond to the times of the characteristic actuator positions of the remaining trajectories stored overall,” applicant must amend the limitation to clarify what is claimed by the claim and such amendments must have support under 35 USC 112(a) in the specification.
	Appropriate correction is required.

Claim 8:
	Claim 8 recites: 
	“A method in accordance with claim 7, wherein the control controls the actuators such that all the actuators reach the actuator positions corresponding to one another in time simultaneously within a time window that is settable, with the speeds of all the actuators being adapted to the slowest actuator and with the adaptation taking place by means of an iterative process.”

There is insufficient antecedent basis for the limitations “A method,” “the actuator positions,” “the speeds,” and “the slowest actuator” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
The meaning of limitation “corresponding to one another in time simultaneously within a time window that is settable” is unclear due to the translation from the foreign language. The use of “in time” and “simultaneously” is redundant.
The limitation “with the speeds of all the actuators being adapted to the slowest actuator and with the adaptation taking place by means of an iterative process” is unclear because the use of “with” makes the limitation unclear. It’s not clear how “with” connects this limitation to the other part of the claim “wherein the control controls the actuators such that all the actuators reach the actuator positions corresponding to one another in time simultaneously within a time window that is settable.”
Applicant’s specification describes:
See ¶72: “Synchronization is generally not carried out to exactly the same end time in this search, but a freely definable parameter is rather defined as the threshold value or as the time window. If the end time of the trajectory 10, 12, 14 to be synchronized is within this time window around the end time of the slowest actuator, the synchronization is successfully ended. The time window can optionally be set or changed by the operator. It must be noted here that the algorithm for the synchronization works for any desired number of actuators. In addition, different trajectory planners can be used by the corresponding parameters.”
	For the examination purpose, in broadest reasonable interpretation, the claim 8 is construed as:
	“[[A]] The method in accordance with claim 7, wherein the control controls the actuators such that all the actuators reach the  positions of the actuators corresponding to one another  simultaneously within a time window that  can be set by the operator ,  wherein  [[the]] speeds of all the actuators  are adapted to  an actuator of the actuators that is the slowest  using an iterative process.”
	Appropriate correction is required.

Claim 9:
	Claim recites: 
	“A method in accordance with claim 8, wherein the control controls the different actuators in the work through mode on the basis of the actuator positions stored for every trajectory, with the control comprising instructions for planning that calculate the trajectories to be worked through automatically on the basis of the stored actuator positions and with the actuators being controlled such that they follow the calculated trajectories.”

There is insufficient antecedent basis for the limitations “A method,” “the different actuators” “the actuator positions stored for every trajectory,” “the trajectories,” “the stored actuator positions” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
Parent claim 7 recites, “stores the actuator positions not classified as a characteristic point for every trajectory,” and 4 recites, storing “instantaneous position.” It’s not clear what actuator positions are referred to by the limitation “the actuator positions stored for every trajectory.”
Applicant’s specification describes:
See ¶27: “the control controls the different actuators in the work through mode on the basis of the actuator positions stored for every trajectory (they can be the characteristic points alone or together with the synchronization points),”
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 8, wherein the control controls the actuators in the work through mode on the basis of the stored positions of the actuators  for the every trajectory of the trajectories, with the control comprising instructions for planning that  calculates [[the]] trajectories of the actuators to be worked through automatically on the basis of the stored  positions of the actuators,  wherein the actuators being controlled such that they follow the calculated trajectories.”
	Appropriate correction is required.

Claim 10:
	Claim recites: 
	“A method in accordance with claim 9, wherein the planning means newly calculates the trajectories of the actuators to be worked through in each case sectionwise between two respective adjacent stored actuator positions, with the planning means calculating the next trajectory section up to the then following stored actuator positions as soon as the instantaneous position of an actuator falls below a settable distance threshold value with respect to the currently traveled to stored actuator position.”

There is insufficient antecedent basis for the limitations “A method,” “the planning means,” “the trajectories of the actuators to be worked through,” “stored actuator positions,” “the next trajectory section,” “the instantaneous position,” “an actuator,” “the currently traveled” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
Applicant’s specification describes:
See ¶28: “the planning means newly calculates the trajectories of the actuators to be worked through in each case sectionwise between two respective adjacent stored actuator positions, with the planning means calculating the next trajectory section up to the then following stored actuator positions as soon as the instantaneous position of an actuator falls below a distance threshold value with respect to the stored actuator position currently traveled to. The distance threshold value can optionally be fixed or set.”
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 9, wherein the instructions for planning  newly calculates the trajectories of the actuators to be worked through automatically  sectionwise between two respective adjacent   positions of the stored positions of the actuators,  wherein the instructions for planning calculates [[the]] next trajectory section up to the  following stored  positions of the actuators as soon as [[the]] an instantaneous position of an actuator of the actuators falls below a set distance threshold value with respect to the stored position of the actuator currently traveled to .”
	Appropriate correction is required.

Claim 11:
	Claim recites: 
	“A method in accordance with claim 10, wherein the calculation of the trajectories by the planning means takes place under defined conditions, with at least one condition being able to be set by the operator, via an input unit connected to the control and with the at least one settable condition being a maximum or minimum speed of one or more actuators, a minimum energy input, a shortest or fastest distance or a distance optimized using different criteria, and/or a position.”

There is insufficient antecedent basis for the limitations “A method,” “the calculation of the trajectories by the planning means,” “a maximum or minimum speed of one or more actuators,” “a minimum energy input,” “a shortest or fastest distance,” “a distance optimized,” “different criteria,” “a position” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
Applicant’s specification describes:
See ¶30: “Provision is made in a further embodiment that the calculation of the total movement of the working machine and/or of the individual movements of the actuators takes/take place by the planning means under defined conditions, with at least one condition being able to be set by the operator, in particular via an input unit connected to the control. The new planning of the trajectories by means of the planning means can therefore be adapted under different criteria. Restrictions that result from the environment or from the characteristics of the working device can be taken into account here. Restrictions that result from the existing infrastructure can also ideally be taken into account.”
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 10, wherein the calculation of the trajectories of the actuators to be worked through automatically by the instructions for planning  takes place under defined conditions,  wherein at least one condition of the defined conditions can be set by the operator via an input unit connected to the control, and wherein  the at least one  condition includes at least one of a maximum or minimum speed of one or more actuators, [[a]] the minimum energy input of the working device, the distance of the working device, wherein the distance can be [[a]] the shortest distance,  the fastest distance, or [[a]] the optimized distance that is optimized using  the criteriaand/or [[a]] the position.”
	Appropriate correction is required.

Claim 12:
	Claim recites: 
	“A method in accordance with claim 3, wherein a trajectory optimum in time is calculated on the basis of the detected actuator positions and speeds, said trajectory being worked through automatically in the work through mode, with the possible paths detected for every actuator in the learning mode not being adapted, with the speed of every actuator being scaled at every sampling step, with only a single scaling factor being used for the scaling at every sampling step, and with physical restrictions of the actuators and/or the components such as maximum speeds of the actuators, maximum accelerations of the actuators, a maximum jerk of one or more actuators, and/or a maximum conveying amount of a pump being taken into account in the calculation of the trajectory optimum in time.”

There is insufficient antecedent basis for the limitations “A method,” “the detected actuator positions and speeds,” “said trajectory,” “every actuator,” “the speed of every actuator,” “every sampling step,” “the components,” “one or more actuators” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
As described in the 35 USC 112(a) section, specification doesn’t provide any description of the limitations, “with the possible paths detected for every actuator in the learning mode not being adapted” and “with physical restrictions of the actuators and/or the components such as” “a maximum jerk of one or more actuators” “being taken into account in the calculation of the trajectory optimum in time,” and thus the meaning of these limitations are unclear and the detailed description of these limitations cannot be determined
Applicant’s specification describes:
See ¶32: “no characteristic and synchronized points are determined, but the instantaneous actuator positions and speeds are rather detected and stored at every time section or sampling section in the learning mode and a trajectory optimum in time that is automatically moved to in the move through mode is generated on the basis of these data. The position paths detected for every actuator in the learning mode are retained here, i.e. are not adapted or changed, but the speed progressions are rather optimized. The speed of every actuator at every sampling step is scaled to obtain the trajectory optimum in time. Only one single scaling factor is used for every sampling step to retain the positional progression of every actuator. The trajectory optimum in time can be calculated by a planning means.”
See ¶33: “determining the trajectory optimum in time now comprises minimizing the end time of the trajectory. Furthermore, physical restrictions such as the maximum speed of the actuators, the maximum acceleration of the actuators, and/or the maximum conveying amount of a pump are optionally taken into account. Since the precontrol of the speed regulator requires an acceleration, the jerk is advantageously additionally restricted. The restrictions can be formulated as linear and nonlinear inequality restrictions and can furthermore be settable by the operator. The optimization variables are the previously mentioned scaling factors.”
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 3, wherein a trajectory optimum in time is calculated on the basis of [[the]] detected instantaneous positions of the actuators  and detected instantaneous speeds of the actuators, the trajectory optimum in time being worked through automatically in the work through mode, ,  [[the]]  wherein speeds of every actuator of the actuators are  scaled at every sampling step with only a single scaling factor , and  wherein physical restrictions of the actuators and/or the components such as maximum speeds of the actuators, maximum accelerations of the actuators,  and/or a maximum conveying amount of a pump being taken into account in the calculation of the trajectory optimum in time.”
	Appropriate correction is required.

Claim 13:
	Claim recites: 
	“A method in accordance with claim 1, wherein the movement of the working device detected in the learning mode takes place on the basis of a manual operation.”

There is insufficient antecedent basis for the limitations “A method,” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 1, wherein the movement of the working device detected in the learning mode takes place on the basis of a manual operation.”
	Appropriate correction is required.

Claim 14:
	Claim recites: 
	“A method in accordance with claim 1, wherein a first component is a superstructure slewably supported on an undercarriage of the working device; and in that a second component is a first boom element pivotably supported about a horizontal axis on the superstructure, with a third component being a second boom element, for example a pivotably supported on the boom.”

There is insufficient antecedent basis for the limitations “A method” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The method in accordance with claim 1, wherein a first component of the components is a superstructure slewably supported on an undercarriage of the working device, a second component of the components that is a first boom element pivotably supported about a horizontal axis on the superstructure,  and a third component of the components  that is a second boom element comprising a stick a pivotably supported on the second boom element.”
	Appropriate correction is required.


Claim 15:
	Claim recites: 
	“A working device, having a control with instructions stored in memory for carrying out the method in accordance with the method of claim 1.”

There is insufficient antecedent basis for the limitations “A working device,” “a control,” in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim is written with numerous grammatical errors.
	For the examination purpose, in broadest reasonable interpretation, the claim is construed as:
	“[[A]] The working device, having [[a]] the control with instructions stored in a memory for carrying out the method in accordance with .”
	Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US20220212340A1) [hereinafter HASEGAWA], and further in view of IWASA et al. (US20200122325A1) [hereinafter IWASA].
Claim 1:
	Regarding claim 1, HASEGAWA discloses, “A method for an automatic movement of a working device,” [See method for an automatic movement of working device/robot 10A: “the mechanical apparatus system 1A includes the robot 10A as the mechanical apparatus 10,” (¶94)… “controlling method according to another aspect of the present disclosure includes the steps of operating a mechanical apparatus according to an operational command to operate the mechanical apparatus, correcting the operation of the mechanical apparatus according to manipulational information outputted from a manipulating device configured to operate the mechanical apparatus” “causing a learning model to carry out machine learning using the first operational information and the correctional information corresponding to the first operational information, inputting the first operational information into the learning model and causing the learning model to output a command corresponding to the first operational information,” (¶8)];
	“wherein the working device comprises a control and at least two components that are each movable independently of one another by means of  actuators controllable by the control;” [See the working robot 10 includes a controller 30a and at least two components such as robotic arm links 12Aa-12Af, where the components move independently using the actuators/servomotors of the arm links 12Aa-12Af (e.g.; servomotor as an electric motor which drives the corresponding arm drive): “the mechanical apparatus system 1A includes the robot 10A as the mechanical apparatus 10, and a control device 30A as the control device 30. The robot 10A is provided with an end effector 11A and a robotic arm 12A, the end effector 11A corresponds to the acting part 11, and the robotic arm 12A corresponds to the operating part 12.” (¶94)… “the robotic arm 12A includes links 12Aa-12Af serially disposed from a base end thereof toward a tip end, joints JT1-JT6 sequentially connecting the links 12Aa-12Af, and arm drives M1-M6 which rotate the joints JT1-JT6, respectively. The operation of the arm drives M1-M6 is controlled by the control device 30A.” “each of the arm drives M1-M6 uses electric power as a power source, and has a servomotor as an electric motor which drives the corresponding arm drive. Note that the number of joints of the robotic arm 12A is not limited to six, but may be seven or more, or may be one or more and five or less.” (¶97)];
	“wherein the control has a learning mode and a work through mode;” [See the learning mode and work through mode (e.g.; automatic and manual operating mode): “The control device 30 includes, as functional components,” “the learning part 36,” “the operational information processing part 37 normally function in both the automatic operating mode and the manual operating mode.” (¶37)… “The operational commanding part 32 uses the determined operational information determined by the operation determining part 31 to generate the operational command for causing the mechanical apparatus 10 to perform operation corresponding to this determined operational information” (¶40)… “The learning part 36 carries out the machine learning using the operational information on the mechanical apparatus 10 and the correctional information corresponding to this operational information. Further, the learning part 36 after the machine learning uses the operational information on the mechanical apparatus 10 as the input data, and uses the command corresponding to this operational information as the output data.” (¶51)];
	“wherein the working device is traveled automatically from a first position into a second position by a corresponding control of the  actuators in the work through mode,” [See in the work through mode (e.g.; normal operation) the working robot performs positional movement (i.e.; move components one position to another) through corresponding control of the actuators/servomotor: “In the automatic operating mode, the mechanical apparatus 10 performs operation according to a given operation set beforehand. The mechanical apparatus 10 carries out an automatic operation which automatically performs the given operation according to its control program. The given operation may be an individual operation, such as a horizontal movement, a vertical movement and a rotation, or may be a complex operation in which a series of a plurality of individual operations are combined together according to an execution sequence.” “the individual operation may include a sole operation, or may include two or more operations. Examples of the complex operation are works, such as moving the object by the acting part 11 while holding the object,” “excavating by the acting part 11.” “the automatic operating mode may include a combination of the automatic operation and the manual operation so that a part of the complex operation may be manually operated.” (¶25)…“The operation of the arm drives M1-M6 is controlled by the control device 30A.” “each of the arm drives M1-M6 uses electric power as a power source, and has a servomotor as an electric motor which drives the corresponding arm drive.” (¶97)… “The drive commanding part 34 controls the operation of the mechanical apparatus 10 according to the operational command received from the correction commanding part 33. The drive commanding part 34 controls the operation of each drive of the mechanical apparatus 10 to cause the acting part 11 to perform the operation corresponding to this operational command The drive commanding part 34 generates drive data including the command value for causing the drive to drive in order to perform the operation described above, and outputs it to each drive.” (¶43)];
	“wherein the control detects” “data relating to individual movements of the components during a movement of the working device in the learning mode, and” [See in the learning mode, system detects learning data related to individual movement of the components (e.g.; ): “The learning part 36 carries out the machine learning using the operational information on the mechanical apparatus 10 and the correctional information corresponding to this operational information.” “The learning part 36 after such an adjustment of the weighting can output the executing operation correction command to be performed when it is in the state of this operational information, when the operational information on the mechanical apparatus 10 is inputted.” (¶51)… “The data generating part 36 b generates time series data pd0-pdu of the learning data pd based on the time series data Pd0-Pdu of the operational data Pd stored in the first memory part 38.” (¶56)];
	“in the work through mode, the control of the actuators takes place during the automatic movement of the working device on the basis of the data and with at least one parameter of the automatic movement of the working device that can be set by an operator.” [See in the normal operation mode, the servomotors are controlled during the movement of the robot on the basis of the learning data (e.g.; the learning data based command Pmi+1 is used to generate drive data that is a command for causing each drive of the mechanical apparatus 10) and using an operator set parameter (e.g.; operator input data that is included in the operational information): “first, the operator inputs into the mechanical apparatus system 1 a command for performing the given operation in the automatic operating mode, and the control device 30 accepts this command (Step S101). In this case, the operator may input via the manipulating device 20, or may input via other input devices provided to the mechanical apparatus system 1. Suppose that the given operation is complex operation in this example.” (¶64)… “Next, the operation determining part 31 of the control device 30 acquires the operational information corresponding to the given operation (Step S102).” (¶65) “When the operational commanding part 32 receives the executing operation correction command from the learning part 36, it generates the executing operational command by correcting the operational command for performing the determined operational information” “by using the executing operation correction command.” (¶40)… “Next, the learning part 36 causes” “to generate the executing operation correction command Pmi+1” “and outputs the executing operation correction command Pmi+1 to the operational commanding part 32 (Step S105).” (¶68)… “Next,” “the operational commanding part 32 generates an executing operational command Pei+1 based on the determination operational command Psi+1 and the executing operation correction command Pmi+1.” (¶69)… “At Step S108, the correction commanding part 33 corrects the executing operational command Pei+1 of the operational commanding part 32” “and outputs it to the drive commanding part 34.” (¶71)… “If there is any correction of the executing operational command Pei+1, the correctional information detecting part 35 detects the corrected operational command Pfi+1 as the correctional information.” (¶73)… “the drive commanding part 34 generates the drive data that is a command for causing each drive of the mechanical apparatus 10 to drive so that the acting part 11 carries out the operation corresponding to the corrected operational command Pfi+1 or the executing operational command Pei+1, and outputs it to each drive. That is, the drive commanding part 34 drives the mechanical apparatus 10 so that the mechanical apparatus 10 performs the operation corresponding to the command described above” (¶74)], but doesn’t explicitly disclose, “the control” “stores” “data relating to individual movements of the components during a movement of the working device in the learning mode”
	However, IWASA discloses, “the control” “stores” “data relating to individual movements of the components during a movement of the working device in the learning mode” [See the learning data is stored from the movements of the components during the movement of the robot during the learning mode: “the teaching computer 400 executes operation S03. In operation S03, the position thinning unit 414 generates thinned position data obtained by removing at least one of the teaching positions from the teaching position data stored in the teaching data storage unit 413, and stores the data in the command storage unit 418.” (¶107) “The teaching data storage unit 413 stores the teaching position data acquired by the teaching position acquisition unit 411 and the teaching force data acquired by the teaching force acquisition unit 412.” (¶60)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing learning data from the movements of the components during the movement of the robot during the learning mode taught by IWASA with the method taught by HASEGAWA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination in order to reduce a difference between the measurement data and the teaching data [IWASA: “the position correction unit 422 may correct the position command so as to reduce a difference between the measurement data and the teaching force data” (¶80)].

Claim 13:
	Regarding claim 13, HASEGAWA and IWASA disclose all the elements of claim 1,
	HASEGAWA further discloses, “wherein the movement of the working device detected in the learning mode takes place on the basis of a manual operation.” [See movement of the device is detected in the learning mode based on manual operation (during manual operation by the operator): “In the manual operating mode, the mechanical apparatus 10 performs operation according to the manipulation inputted into the manipulating device 20 by the operator (i.e., the operation which traces the manipulation). The mechanical apparatus 10 is manually operated by the operator.” (¶24)… “The control device 30A detects, based on the detection values of the rotation sensor and the current sensor fed back from each servomotor, the amount of rotation, rotational speed,” (¶100)… “the first operational information indicative of the operation of the mechanical apparatus 10 may include the position data indicative of the position of the mechanical apparatus 10. According to the above configuration, the learning part 36 performs the machine learning in consideration of the position of the mechanical apparatus 10, such as the position of the acting part 11. Then, the learning part 36 outputs the command to which the position of the mechanical apparatus 10 is reflected. Therefore, the control device 30 can appropriately perform position control of the acting part 11 etc. of the mechanical apparatus 10 by using the learning part 36.” (¶87)].

Claim 14:
	Regarding claim 14, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claim 1,
	HASEGAWA further discloses, “wherein a first component of the components is a superstructure slewably supported on an undercarriage of the working device, a second component of the components that is a first boom element pivotably supported about a horizontal axis on the superstructure, and a third component of the components that is a second boom element comprising a stick a pivotably supported on the second boom element.” [See the first component 12Aa is a superstructure slewably connected to the working device 30A, the second component is a first boom 12ab element pivotably supported about a horizontal axis on the superstructure, and the third component is a second boom 12Ac as shown in figure 7: “the mechanical apparatus system 1A includes the robot 10A as the mechanical apparatus 10, and a control device 30A as the control device 30. The robot 10A is provided with an end effector 11A and a robotic arm 12A, the end effector 11A corresponds to the acting part 11, and the robotic arm 12A corresponds to the operating part 12. The details of the robot 10A will be described later.” (¶87)].


Claim 15:
	Regarding claim 15, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claim 1,
	HASEGAWA further discloses, “having the control with instructions stored in a memory for carrying out the method in accordance with claim 1” [See the control instructions stored in the memory for carrying out the method: “The control device 30 illustrated in FIG. 1 includes an arithmetic unit having a processor and a memory. The memory includes a storage device such as a semiconductor memory such as a volatile memory and a nonvolatile memory,” “The control device 30 may perform each processing by a centralized control of a sole arithmetic unit, or may perform each processing by a distributed control of a collaboration of a plurality of arithmetic units.” (¶35)].

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA and IWASA, and further in view of Takeda (US20200070281A1) [hereinafter Takeda].
Claim 2:
	Regarding claim 2, HASEGAWA and IWASA disclose all the elements of claim 1, but they do not explicitly disclose, “wherein the parameter includes at least one of a maximum speed or minimum speed of one or more actuators of the actuators, a minimum energy input of the working device, or a distance of the working device, wherein the distance can be a shortest distance,  a fastest distance, or an optimized distance that is optimized using a criteria or a position, wherein the position including a starting position or an end position.”
	However, Takeda discloses, “wherein the parameter includes at least one of a maximum speed or minimum speed of one or more actuators of the actuators, a minimum energy input of the working device, or a distance of the working device, wherein the distance can be a shortest distance,  a fastest distance, or an optimized distance that is optimized using a criteria or a position, wherein the position including a starting position or an end position.” [Examiner notes that according to claim 1, the parameter can be set by the operator such that, in broadest reasonable interpretation, the parameter can also be a parameter determined by the system or preset by the system. Examiner notes that claim requires the parameter including only one of:
a maximum speed or minimum speed of one or more actuators of the actuators, 
a minimum energy input of the working device, or 
a distance of the working device, wherein the distance can be a shortest distance, or a fastest distance, or an optimized distance that is optimized using a criteria or a position, wherein the position including a starting position or an end position.
	See the parameter can be set and the parameter is maximum speed of the actuators: “setting” “maximum operation speed (XY directions), maximum speed (Z direction),” (¶94)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting a parameter that is maximum speed of the actuators taught by Takeda with the method taught by HASEGAWA and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination in order to minimize a total movement time for completing the machining [Takeda: “optimizes the grouping of the plurality of machining point groups so as to minimize a total movement time for completing machining of all of the plurality of machining points” (¶4)].

Claim 3:
	Regarding claim 3, HASEGAWA, Takeda, and IWASA disclose all the elements of claims 1-2,
	HASEGAWA further discloses, “wherein the control detects trajectories of the actuators at discrete time intervals in the learning mode with the detected data comprising instantaneous positions and optionally instantaneous speeds of the actuators.” [See the system detects trajectories at discrete time intervals (i.e.; time series data, discrete time interval) using the detected data that includes current/instantaneous (i.e.; during operation) position of the actuators: “The operational information detecting device 50 detects operational information indicative of operations of the acting part 11 and the operating part 12 of the mechanical apparatus 10, and outputs it to the control device 30.” (¶23)… “the operational information includes operational data. The operational data includes at least one of” “position data indicative of the position of the acting part 11 during operation.” “position data may be time series data which includes information on the position and time of this position so as to associate them with each other.” “the information on the position, and the time of this position so as to associate them with each other. The position of the acting part 11 may include the posture of the acting part 11 in a three-dimensional space, in addition to the position of the acting part 11 in the three-dimensional space.” (¶31)].

Claim 4:
	
	Regarding claim 4, HASEGAWA, Takeda, and IWASA disclose all the elements of claims 1-3, but HASEGAWA does not explicitly disclose, “wherein the control stores the instantaneous positions of the actuators as characteristic points for every trajectory of the trajectories, and with the control, classifying an instantaneous position of the instantaneous positions of an actuator of the actuators at a specific time as a characteristic point of the characteristic points if at least one condition with respect to the instantaneous speeds of the actuators is satisfied, wherein the characteristic points include positions of the actuators at start and/or at end of an actuator movement.”
	However, Takeda discloses, “wherein the control stores the instantaneous positions of the actuators as characteristic points for every trajectory of the trajectories, and with the control, classifying an instantaneous position of the instantaneous positions of an actuator of the actuators at a specific time as a characteristic point of the characteristic points if at least one condition with respect to the instantaneous speeds of the actuators is satisfied, wherein the characteristic points include positions of the actuators at start and/or at end of an actuator movement.” [See system stores positions of actuators as characteristic points (e.g.; grouping position points) when a condition with respect to speed is satisfied (e.g.; low speed condition satisfied), where characteristic points include positions of the actuators including start/end position points (e.g.; start/end position points in the group): “The data input unit 110 acquires various types of data necessary for the operation program generation process including the welding point group of the welding target, the welding time of each welding point, a welding pattern, and model data of the workpiece. Each of these types of data may be stored in a storage device” (¶38)… “in the loop process of steps S24 to S26, grouping is optimized based on the distribution of the welding points and the welding time of each of the welding points in the welding point group.” “welding points 131 to 138 are distributed within a single welding point group G10.” “when the operation speed of the robot is set to a low speed so that welding of all of the welding points 131 to 135 in portion 140, in which the welding point density is high, can be completed by the robot, in portion 141, in which the welding point density is low, the robot will operate at an unnecessarily low speed. Thus, in this case, the average speed of the robot can be increased by dividing the welding point group G10 into a welding point group of portion 140 and a welding point group of portion 141. In other words, it is preferable to perform grouping so that the distribution of welding points within a single welding point group becomes uniform.” (¶48)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Takeda with the method taught by HASEGAWA, HASEGAWA, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 2.

Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA, Takeda, and IWASA, and further in view of Keselman (US20190227532A1) [hereinafter Keselman].
Claim 5:
	Regarding claim 5, HASEGAWA, Takeda, and IWASA disclose all the elements of claims 1-4, but they do not explicitly disclose, “wherein the condition is satisfied when an instantaneous speed of the instantaneous speeds of an actuator of the actuators exceeds a first threshold value at the start of the actuator movement or falls below the first threshold at the end of the actuator movement and/or if the sign of the instantaneous speed of the instantaneous speeds of the actuator of the actuators changes.”
	However, Keselman discloses, “wherein the condition is satisfied when an instantaneous speed of the instantaneous speeds of an actuator of the actuators exceeds a first threshold value at the start of the actuator movement or falls below the first threshold at the end of the actuator movement and/or if the sign of the instantaneous speed of the instantaneous speeds of the actuator of the actuators changes.” [See system stores positions of actuators as characteristic points (e.g.; critical points) when a speed condition is satisfied (e.g.; instantaneous speed of the pick robot actuator at the start/beginning point exceeds a threshold such as exceeds speed at the other points of the drop robot actuator): “Another potential critical point on the pick robot path can be determined where all the points after it are faster along the direction of flow than the more downstream points on the drop robot path. The true critical point can be determined as the most upstream of the two potential critical points. One or both robots having the planning data can determine a segment number and a segment interpolation number for the chase critical point of the drop and pick robots and communicate it to the other robot.” (¶43)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing a path point when an instantaneous speed condition of the actuator is satisfied such that the instantaneous speed at the start exceeds a threshold speed such as speed at the other points taught by Keselman with the method taught by HASEGAWA, Takeda, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination in order to improve performance by ensuring optimized synchronized motion [Keselman: “optimize synchronized motion of one or more press machines in conjunction with one or more press tending robots to improve performance thereof” (¶7)].

Claim 6:
	Regarding claim 6, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-5, but HASEGAWA doesn’t explicitly disclose, “wherein the control only stores a first group of characteristic points of the characteristic points whose distances from a directly preceding and/or following characteristic point of the characteristic points exceed a second threshold value.”
	However, IWASA discloses, “wherein the control only stores a first group of characteristic points of the characteristic points whose distances from a directly preceding and/or following characteristic point of the characteristic points exceed a second threshold value.” [See system only stores group of points whose distance from an adjacent point exceed a threshold (e.g.; offset of points whose distance compared to other points in the line exceeds maximum limit): “amount of offset” may be understood to include a difference, variation or measurement of: distance,” (¶63)… “add to the selected group a teaching position to which the amount of offset from the reference line is maximum as the other teaching position” (¶66)… “When the amount of offset from the reference line BL15 is larger than the threshold value, the teaching position P06 is used.” (¶70)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of IWASA with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 1.
Claim 7:
	Regarding claim 7, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-6, but HASEGAW does not explicitly disclose, “wherein, in the learning mode, the control additionally stores the positions of the actuators not classified as a characteristic point of the characteristic points for every trajectory of the trajectories at those times that correspond to times of detected characteristic points of other trajectories of the trajectories”
	However, IWASA discloses, “wherein, in the learning mode, the control additionally stores the positions of the actuators not classified as a characteristic point of the characteristic points for every trajectory of the trajectories at those times that correspond to times of detected characteristic points of other trajectories of the trajectories” [Examiner notes that the claim is interpreted in broadest reasonable interpretation. Please refer to the 35 USC 112 rejection section.
	See system additionally stores characteristic points of other trajectories (e.g.; in broadest reasonable interpretation any other rest of the characteristic points at any point of times): “In operation S21, the position thinning unit 414 or the force thinning unit 416 adds the teaching points at both ends of at least part of the time segment to a use candidate list. In operation S22, the position thinning unit 414 or the force thinning unit 416 derives a reference line connecting the teaching points added to the use candidate list.” (¶114)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of IWASA with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 8:
	Regarding claim 8, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-7, but HASEGAW does not explicitly disclose, “the control controls the actuators such that all the actuators reach the positions of the actuators corresponding to one another simultaneously within a time window that can be set by the operator, wherein  speeds of all the actuators are adapted to an actuator of the actuators that is the slowest”
	However, Takeda discloses, “the control controls the actuators such that all the actuators reach the positions of the actuators corresponding to one another simultaneously within a time window that can be set by the operator, wherein  speeds of all the actuators are adapted to an actuator of the actuators that is the slowest” [Examiner notes that the claim is interpreted in broadest reasonable interpretation. In broadest reasonable interpretation, the actuators are synchronized within a set time window where the set time window can be any desired time window and may or may not be already set by the operator but there is in option where the operator is able to set that time window if desired. Further in broadest reasonable interpretation, all the actuators are controlled operate at the low speed such that the lowest speed actuator and all other actuators operate at the same speed.
	See system controls actuators of the components synchronously within a desired time window (e.g.; synchronize at expected time window), where all the actuators of the robot are adapted to the lowest speed where all the actuators operates at the same low speed: “the operation program of the robot 10 and the operation program of the scanner 50 both operate in synchronization (at the expected cycle timing).” (¶70)… “in step S35, the operation speed is adjusted and optimized so that all of the welding points can be welded and the cycle time is reduced. For example, lowering the operation speed until it becomes possible to weld all of the welding points at the same operation speed of the robot 10 for all welding point groups, and thereafter increasing the operation speed for each welding point group can be considered” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Takeda with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 2.

Claim 9:
	Regarding claim 9, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-8, but HASEGAW does not explicitly disclose, “wherein the control controls the actuators in the work through mode on the basis of the stored positions of the actuators for the every trajectory of the trajectories, with the control comprising instructions for planning that calculates trajectories of the actuators to be worked through automatically on the basis of the stored positions of the actuators, wherein the actuators being controlled such that they follow the calculated trajectories.”
	However, IWASA discloses, “wherein the control controls the actuators in the work through mode on the basis of the stored positions of the actuators for the every trajectory of the trajectories, with the control comprising instructions for planning that calculates trajectories of the actuators to be worked through automatically on the basis of the stored positions of the actuators, wherein the actuators being controlled such that they follow the calculated trajectories.” [See after learning the position data of trajectories (e.g.; teaching position data of plurality of teaching positions), the position data are used to generate a control command for the actuators, and the control command is used to control the actuators: “when the position correction unit 422 repeats the correction of teaching position data, the correction result by the position correction unit 422 is accumulated in the teaching position data stored in the teaching data storage unit 413,” (¶86)… “operation S33, the position correction unit 422 calculates a position correction value” “the position correction unit 422 adds the position correction value calculated in operation S33 to the teaching position being selected.” (¶17)… “The teaching position acquisition unit 411 may be configured to acquire teaching position data including a plurality of teaching positions arranged in time series based on the demonstration data of the operator. The position thinning unit 414 may be configured to generate thinned position data obtained by removing at least one of the teaching positions from the teaching position data. The position command generation unit 415 may be configured to generate a position command based on the thinned position data. Additionally, the control unit 212 may be configured to operate the work robot 100 based on the position command.” (¶120)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of IWASA with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 10:
	Regarding claim 10, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-9, but HASEGAW does not explicitly disclose, “wherein the instructions for planning newly calculates the trajectories of the actuators to be worked through automatically sectionwise between two respective adjacent positions of the stored positions of the actuators, wherein the instructions for planning calculates next trajectory section up to the following stored positions of the actuators as soon as an instantaneous position of an actuator of the actuators falls below a set distance threshold value with respect to the stored position of the actuator currently traveled to”
	However, IWASA discloses, “wherein the instructions for planning newly calculates the trajectories of the actuators to be worked through automatically sectionwise between two respective adjacent positions of the stored positions of the actuators, wherein the instructions for planning calculates next trajectory section up to the following stored positions of the actuators as soon as an instantaneous position of an actuator of the actuators falls below a set distance threshold value with respect to the stored position of the actuator currently traveled to” [See system calculates new trajectories sectionwise  (e.g.; based on sections of the teaching positions P01, P04 etc.) between two adjacent positions (e.g.; P01, P06 etc.) such that the system calculates the next section up to the following positions (e.g.; P01, P06, P26 etc.) when the instantaneous position of the actuators falls below a threshold with respect to stored position currently traveled through (e.g.; offset from the reference line BL11 is smaller than the threshold value, offset from the reference line BL12 is smaller than the threshold value etc. ): “When the amount of offset from the reference line BL11 is smaller than the threshold value, the teaching position P02 is removed. Next, the position thinning unit 414 determines whether to use a teaching position P03 based on the amount of offset from a reference line BL12 connecting the teaching positions P01 and P04 (see FIG. 7B). When the amount of offset from the reference line BL12 is smaller than the threshold value, the teaching position P03 is removed. Next, the position thinning unit 414 determines whether to use the teaching position P04 based on the amount of offset from the reference line BL13 connecting the teaching positions P01 and P05 (see FIG. 7C). When the amount of offset from the reference line BL13 is larger than the threshold value, the teaching position P04 is used. Next, the position thinning unit 414 determines whether to use a teaching position P05 based on the amount of offset from a reference line BL14 connecting the teaching positions P04 and P06 (see FIG. 7D). When the amount of offset from the reference line BL14 is smaller than the threshold value, the teaching position P05 is removed. Next, the position thinning unit 414 determines whether to use the teaching position P06 based on the amount of offset from a reference line BL15 connecting the teaching positions P04 and P07 (see FIG. 7E). When the amount of offset from the reference line BL15 is larger than the threshold value, the teaching position P06 is used. The position thinning unit 414 repeats the above-described process until the determination of whether or not to use the teaching position P25. Thus, ten teaching positions P01, P04, P06, P07, P15, P17, P20, P22, P24, and P26 are used” (¶70)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of IWASA with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 11:
	Regarding claim 11, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-10, 
	HASEGAW further discloses, “wherein the calculation of the trajectories of the actuators to be worked through automatically by the instructions for planning takes place under defined conditions,” [See the path trajectory command calculation is performed using an operator set parameter/condition (e.g.; operator input data that is included in the operational information): “the operator can put the manipulating device 20 in arbitrary postures by moving the gripping manipulating device 20 in arbitrary directions. The manipulating device 20 is configured to communicate with the control device 30 wiredly or wirelessly.” (¶27)… “first, the operator inputs into the mechanical apparatus system 1 a command for performing the given operation in the automatic operating mode, and the control device 30 accepts this command (Step S101). In this case, the operator may input via the manipulating device 20, or may input via other input devices provided to the mechanical apparatus system 1. Suppose that the given operation is complex operation in this example.” (¶64)… “Next, the operation determining part 31 of the control device 30 acquires the operational information corresponding to the given operation (Step S102).” (¶65) “When the operational commanding part 32 receives the executing operation correction command from the learning part 36, it generates the executing operational command by correcting the operational command for performing the determined operational information” “by using the executing operation correction command.” (¶40)… “Next, the learning part 36 causes” “to generate the executing operation correction command Pmi+1” “and outputs the executing operation correction command Pmi+1 to the operational commanding part 32 (Step S105).” (¶68)… “Next,” “the operational commanding part 32 generates an executing operational command Pei+1 based on the determination operational command Psi+1 and the executing operation correction command Pmi+1.” (¶69)… “At Step S108, the correction commanding part 33 corrects the executing operational command Pei+1 of the operational commanding part 32” “and outputs it to the drive commanding part 34.” (¶71)… “If there is any correction of the executing operational command Pei+1, the correctional information detecting part 35 detects the corrected operational command Pfi+1 as the correctional information.” (¶73)… “the drive commanding part 34 generates the drive data that is a command for causing each drive of the mechanical apparatus 10 to drive so that the acting part 11 carries out the operation corresponding to the corrected operational command Pfi+1 or the executing operational command Pei+1, and outputs it to each drive. That is, the drive commanding part 34 drives the mechanical apparatus 10 so that the mechanical apparatus 10 performs the operation corresponding to the command described above” (¶74)], but does not explicitly disclose “wherein at least one condition of the defined conditions can be set by the operator via an input unit connected to the control, and wherein the at least one condition includes at least one of a maximum or minimum speed of one or more actuators, the minimum energy input of the working device, the distance of the working device, wherein the distance can be the shortest distance, the fastest distance, or the optimized distance that is optimized using the criteria and/or the position”
	However, Takeda discloses, “wherein at least one condition of the defined conditions can be set by the operator via an input unit connected to the control, and wherein the at least one condition includes at least one of a maximum or minimum speed of one or more actuators, the minimum energy input of the working device, the distance of the working device, wherein the distance can be the shortest distance, the fastest distance, or the optimized distance that is optimized using the criteria and/or the position” [Examiner notes that claim requires the condition including only one of:
a maximum speed or minimum speed of one or more actuators of the actuators, 
a minimum energy input of the working device, or 
a distance of the working device, wherein the distance can be a shortest distance, or a fastest distance, or an optimized distance that is optimized using a criteria or a position, wherein the position including a starting position or an end position.
	See the parameter can be set and the parameter is maximum speed of the actuators: “setting” “maximum operation speed (XY directions), maximum speed (Z direction),” (¶94)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Takeda with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 12:
	Regarding claim 12, HASEGAWA, Takeda, Keselman, and IWASA disclose all the elements of claims 1-3,
	HASEGAWA further discloses, “wherein a trajectory optimum in time is calculated on the basis of detected instantaneous positions of the actuators and detected instantaneous speeds of the actuators,” [See system generates time series optimal trajectories (e.g.; corrected time series position data) based on the instantaneous position and speed data of the actuators (e.g.; operation data including positions and speeds) : “The control device 30A detects, based on the detection values of the rotation sensor and the current sensor fed back from each servomotor, the amount of rotation, rotational speed,” (¶100)… “the first operational information indicative of the operation of the mechanical apparatus 10 may include the position data indicative of the position of the mechanical apparatus 10. According to the above configuration, the learning part 36 performs the machine learning in consideration of the position of the mechanical apparatus 10, such as the position of the acting part 11. Then, the learning part 36 outputs the command to which the position of the mechanical apparatus 10 is reflected. Therefore, the control device 30 can appropriately perform position control of the acting part 11 etc. of the mechanical apparatus 10 by using the learning part 36.” (¶87)… “The correction information detecting part 35 may associate the corrected operational command or the executing operational command with an issued time which is time at which this operational command is issued, and may generate time series data of the operational command. In this case, the correctional information detecting part 35 may associate the target value of the “force” and the target value of the “position” which are included in this operational command with the issued time, and may generate time series data similar to the operational data.” (¶47)];
	“the trajectory optimum in time being worked through automatically in the work through mode,” [See system generates control command based on the time series optimal trajectories (e.g.; corrected time series position data) and actuators are controlled using the control command: “the correctional information detecting part 35 acquires time series data Pm0, Pm1, Pm2, . . . , and Pmu (hereinafter, abbreviated as Pm0-Pmu) on a corrected operational command Pm as the correctional information, at this sampling interval. The operational information detecting device 50 acquires time series data Pd0, Pd1, Pd2, . . . , and Pdu (hereinafter, abbreviated as Pd0-Pdu) of the operational data Pd of the mechanical apparatus 10 at this sampling interval.” (¶55)… “Next, the learning part 36 causes” “to generate the executing operation correction command Pmi+1” “and outputs the executing operation correction command Pmi+1 to the operational commanding part 32 (Step S105).” (¶68)… “Next,” “the operational commanding part 32 generates an executing operational command Pei+1 based on the determination operational command Psi+1 and the executing operation correction command Pmi+1.” (¶69)… “At Step S108, the correction commanding part 33 corrects the executing operational command Pei+1 of the operational commanding part 32” “and outputs it to the drive commanding part 34.” (¶71)… “If there is any correction of the executing operational command Pei+1, the correctional information detecting part 35 detects the corrected operational command Pfi+1 as the correctional information.” (¶73)… “the drive commanding part 34 generates the drive data that is a command for causing each drive of the mechanical apparatus 10 to drive so that the acting part 11 carries out the operation corresponding to the corrected operational command Pfi+1 or the executing operational command Pei+1, and outputs it to each drive. That is, the drive commanding part 34 drives the mechanical apparatus 10 so that the mechanical apparatus 10 performs the operation corresponding to the command described above” (¶74)], but doesn’t explicitly disclose, “wherein speeds of every actuator of the actuators are scaled at every sampling step with only a single scaling factor,” “wherein physical restrictions of the actuators and/or the components such as maximum speeds of the actuators, maximum accelerations of the actuators, and/or a maximum conveying amount of a pump being taken into account in the calculation of the trajectory optimum in time.”
	However, Takeda discloses, “wherein speeds of every actuator of the actuators are scaled at every sampling step with only a single scaling factor,” “wherein physical restrictions of the actuators and/or the components such as maximum speeds of the actuators, maximum accelerations of the actuators, and/or a maximum conveying amount of a pump being taken into account in the calculation of the trajectory optimum in time.” [See the actuator speeds are scaled by a scaling factor (e.g.; speeds adjusted to the same speed by using same scaling factor) taking the maximum speed of the actuators into account: “setting” “maximum operation speed (XY directions), maximum speed (Z direction),” (¶94)… “the operation program of the robot 10 and the operation program of the scanner 50 both operate in synchronization (at the expected cycle timing).” (¶70)… “in step S35, the operation speed is adjusted and optimized so that all of the welding points can be welded and the cycle time is reduced. For example, lowering the operation speed until it becomes possible to weld all of the welding points at the same operation speed of the robot 10 for all welding point groups, and thereafter increasing the operation speed for each welding point group can be considered” (¶64)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Takeda with the method taught by HASEGAWA, Takeda, Keselman, and IWASA as discussed above. A person of ordinary skill in the machine control and machine learning field would have been motivated to make such combination for the same reasons as described above in claim 2.










Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180354126A1 – Controller and machine learning device:
	a controller according to the present invention performs the machine learning of an adjustment amount of a movement speed of each motor of a robot with respect to a target speed of the tip end of the robot, a current speed of each of the motors of the robot, and a movement path of the tip end of the robot and performs control so that a movement speed of the tip end of the robot matches a target speed when the robot moves to a teaching position based on a result of the machine learning. (¶5).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116